Exhibit 10.21

THIRD AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT is entered into by and between
Gastar Exploration Inc. (f/k/a Gastar Exploration USA, Inc. and successor in
interest to Gastar Exploration, Inc. (f/k/a Gastar Exploration Ltd.)), a
Delaware corporation (the “Company”), and Michael A. Gerlich (“Gerlich”) as of
March 10, 2015.
WHEREAS, the Company and Gerlich have heretofore entered into that certain
Employment Agreement effective as of April 26, 2005, and subsequently amended on
July 25, 2008 and April 10, 2012 (the “Employment Agreement”); and
WHEREAS, the Company and Gerlich desire to further amend the Employment
Agreement;
NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Gerlich hereby agree, effective as
of the date set forth above, that the Employment Agreement shall be amended as
hereafter provided:
1.Section 8(b) is amended to read as follows:
Amount of Severance Payment. Gerlich shall receive a lump sum severance payment
equal to the product of (i) 2.5 and (ii) the sum of (A) his highest rate of
annual base salary in effect at any time during the one year period preceding
Gerlich’s termination of employment and (B) Gerlich’s target annual bonus
percentage in effect as of the time of termination multiplied by such highest
rate of annual base salary, and if Gerlich timely elects COBRA health plan
continuation coverage under the Company’s group health plan, the Company shall
pay Gerlich, on the first of each month during his COBRA continuation period, an
amount equal to his required COBRA premium. If Gerlich dies during the COBRA
continuation period, this health plan continuation coverage and the Company’s
monthly payment of the COBRA premium amount will continue for the benefit of
Gerlich’s eligible beneficiary(ies) for the remainder of the COBRA continuation
period applicable to them.
Except as expressly modified by this Second Amendment, the terms of the
Employment Agreement shall remain in full force and effect and are hereby
confirmed and ratified. The Gastar Exploration Inc. Employee Change of Control
Severance Plan (“Severance Plan”) provides severance benefits thereunder are to
be offset by the severance benefits provided under this Employment Agreement to
avoid any duplication of benefits. Nothing in the Severance Plan shall be
construed or operate to eliminate the COBRA continuation coverage and Company
monthly COBRA premium payments provided to surviving beneficiaries of Gerlich
under this Employment Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
effective for all purposes as of the date first set forth above.
GASTAR EXPLORATION INC.                


By: /s/ J. Russell Porter                
Name: J . Russell Porter                 
Title:President and Chief Executive Officer            






GERLICH
/s/ Michael A. Gerlich            
Michael A. Gerlich

-2-

